Title: To George Washington from Major General Philip Schuyler, 18 July 1777
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Saratoga [N.Y.] July 18h 1777.

Your Excellency’s Favor of the 15h Instant was delivered me about three this Morning.
You will, before this, have received my Letter inclosing the Resolutions of the Council of General Officers held at Tyonderoga on the 5th Instant, containing the Reasons for the Evacuation of Tyonderoga: you will see how much I was mistaken as to the Numbers, and by recuring to the D. Muster Master General’s Return, which was made to me a Day or two before the Evacuation took place, and Copy whereof I did myself the Honor to transmit, your Excellency will percieve that the Troops amounted, by that Return, to near, if not quite four thousand Men, and I was informed by several persons that fifteen hundred Militia had got into Mount Independance, nor was I undecieved in this until General St Clair arrived at Fort Edward & assured me to the contrary. It was therefore natural & not without good Reason that I believed the Garrison consisted of five thousand Men.
By the proceedings of a Council of General Officers held on the 21st & 22d June, Copy whereof I also had the Honor to transmit you, it appears that there was then thirty nine Days provision of the Meat Kind, and altho’ I quote from Memory, the papers being at Albany, I dare affirm, that the same Return by which it appeared that there was Meat for thirty nine Days evinced that there was Flour for more than double that Time—I have not yet got a Return of what salted Meat and pork I sent on from Fort George about the 24h June, probably about three hundred Barrels, for, if my Memory serves me, there was something better than that Quantity and, I am sure, I ordered only fifty Barrels to be detained for the Garrison; but what part of the Meat reached the Garrison I cannot determine, as the Enemy soon after made their appearance, the Stores which remained at the Landing at the North End of Lake George were sent back, as they could not with Safety be brought away—General St Clair mentions this in one of his Letters to me, Copy whereof has been sent you—Besides the provision above mentioned Commissary Yancey informed me that he had sent in eighty one Head of Cattle—Whether that exact Number arrived safe I cannot determine—Certain it is, that a considerable Number were drove out with the Troops retreating.
Altho’ these Returns should prove as fallacious as the Information I received of the 1500 Militia having got in, yet I trust they will sufficiently excuse me for asserting that there were five thousand Men, well supplied with provisions—That the Men were in Spirits and that Ammunition and other Military Stores were in plenty is agreed on all Hands.

I am perfectly in Sentiment with your Excellency that when new Difficulties arise we ought to make new Exertions and Efforts proportionate to the Exigency of the Times. I flatter myself I have done this. I assure you I shall continue to do it—perseverance is capable of surmounting a Variety of Difficulties and I have neither dispaired or desponded; but it was a Duty I owed to the public to advise your Excellency of the true State of the Army and its Supplies—It was also a Duty to myself. Your Excellency will please to reflect that on the 9th Instant I had not received the powder from Fort George: did not know what Quantity there was and that I had none at Fort Edward—I might therefore with propriety convey the idea that I was destitute of Ammunition—I may repeat that I am so still, for altho’ I have nearly the Quantity of powder mentioned in one of my Letters, yet all the Musquet Ball & Lead together in this Department on the 9h of this Month did not amount to three Tons, out of which Fort Schuyler was to be, and has been supplied tho’ not sufficiently, and with the Remainder whatever Troops either Continental or Militia that might join me, and assure you that I have been, for more than four and twenty Hours, with not more than three Rounds to each Man—Indeed many had none at all.
When an Army has retreated and lost every Thing: when a Supply is to be provided: when none of the Officers in the Department are in a Situation to inform the commanding Officer of what is wanted, he is under the Necessity of being very general in his Application—That was exactly my Case and is so still—I confess a Redundancy of Stores is rather a Burthen than an Advantage, but a Burthen we have seldom, I believe never in this Department had Reason to complain of, and the powder we now have is not by any Means too much—I fear it will be found insufficient to the Variety of Calls, for I am under the Necessity of sending to the Eastward.
I return immediately to Fort Edward, whence I came Yesterday Afternoon to see what progress the Artificers had made and how they proceeded in constructing the Gun Carriages; but shall send to Albany to have all the Craft sent down that can be spared. Your Excellency will percieve by the inclosed Copy of a Letter from Tryon County how very desponding the people are in that Quarter—I have written them the most encouraging Letters, but Nothing will avail, unless Troops are sent, and I am therefore under the Necessity of ordering part of Wesson’s Regiment, which is at Albany, to Tryon County, and leave what Stores are there to the Care of the Militia.
The Gentlemen your Excellency mentions, who “consider Fort George extremely defensible, and that a spirited brave judicious Officer with two or three hundred Men, aided by the armed Vessels I have built on the Lake, would retard General Burgoyne’s passage for a considerable

Time, if not render it impracticable, and oblige him to take a much more circuitous and difficult Rout.” If these Gentlemen ever were at Lake George, the most favorable Supposition I can make of their extraordinary Assertion is that they were blind, or that it is so long ago that the Size of the Fort; its Situation and every other Circumstance is irradicated from their Memories—The Fort was part of an unfinished Bastion of an intended Fortification—The Bastion was closed at the Gorge, in it was a Barrack capable of containing between thirty and fifty Men; without Ditch; without Well; without Cistern; without any picket to prevent an Enemy running over the Wall: so small as not to contain above an hundred & fifty Men: commanded by Ground greatly overlooking it, and within point Blank Shot, and so situated that five hundred Men may lay between the Bastion and the Lake without being seen from this extremely defensible Fortress. Of the Vessels built there one was a Float and tolerably fited; the other still upon the Stocks, but if the two had been upon the Water they would have been of little Use, without Rigging or Guns—The Schooner that was a float could have been, and would inevitably have been taken, if she had been attacked by four of the Enemy’s Gun Boats. This then is the Force which must have obliged General Burgoyne to take a much more circutous and difficult Rout. but where this circutous Rout is, I know not—By the Way of Skenesborough the Distance is nearly equal to that by Fort George—The Head of Wood Creek is only twelve Miles from Fort Edward: from Fort George to Fort Edward is fifteen. The Road between the last is however best: but the portage at Skenesborough out of Lake Champlain into Wood Creek is only thirty Yards; that into Lake George a Mile and an half. Indeed if Batteries had been placed on some Islands in Lake George; if the intended Vessels had been finished, we should have been in a Situation, at least, greatly to have retarded, if not altogether prevented, their crossing that Lake—But there would have been little Use in erecting Batteries when there were no Guns for them, and some Difficulty too in doing of it without a sufficient Number of Men.
I wish your Excellency to communicate to Congress, what I have said on this Subject that they may be prepared should the same ingenious Gentlemen give that respectable Body the same Information, they have presumed to afford you. I sincerely thank you, for drawing no Conclusions and for having in so polite a Manner referred the Matter to my Consideration.
I think I mentioned to your Excellency, in my Letter of Yesterday, that I had ordered the New Hampshire and part of the Massachusetts Militia to join Colo: Warner; Since which I have received a Letter from that Quarter, Copy whereof I enclose: by which it appears that few or none have yet appeared, otherwise he would not be under the Necessity

of retreating before so small a Body—I have now ordered all the Massachusetts Militia that were not got as far as Albany to march to Colonel Warner; whose Retreat to Bennington, if it takes place, will put a vast Number of Cattle and Carriages into the Enemy’s power.
Since it has been discovered that I gave no Orders for evacuating Tyonderoga, and that I could not be attacked with Success on that Head they propagate that I, at least, connived at it with full as little Truth as the other—I wish there was less Calumniation and more Vigor. I wish the Regiments to the Northward had been compleat, or at least, something more so than they are. I wish one third of them had not been little Boys and Negroes. perhaps the Disaster we have experienced would not have happened, or if it happened it would probably have been less fatal. I will however go on smiling with Contempt on the Malice of my Enemies; doing my Duty, and attempting to deserve your Esteem, which will console me for the Abuse which thousands may unjustly throw out against me. I am dear Sir with great Respect & Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

